Exhibit 10.3

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made as of March 2, 2009 but
effective as of April 1, 2009 (the “Effective Date”), by and between Scientific
Games Corporation, a Delaware corporation (the “Company”), and Jeff Lipkin
(“Executive”).  This effectiveness of this Employment Agreement is subject to
the termination of Executive’s employment with Executive’s prior employer not
later than June 15, 2009.

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties hereto agree as follows.

 

1.       Employment; Term.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth in this Agreement.  This term of
employment of Executive under this Agreement (the “Term”) shall be the period
commencing on the Effective Date and ending on February 29, 2012, as may be
extended in accordance with this Section 1 and subject to earlier termination in
accordance with Section 4 hereof.  The Term shall be automatically extended
without further action by either party hereto by one additional year (added to
the end of the Term), and then on each succeeding annual anniversary thereafter,
unless either party hereto shall have given written notice to the other party
hereto prior to the date which is ninety (90) days prior to the date upon which
such extension would otherwise have become effective electing not to further
extend the Term, in which case Executive’s employment shall terminate on the
date upon which such extension would otherwise have become effective, unless
terminated in accordance with Section 4 hereof.

 

2.       Position and Duties.  During the Term, Executive will serve as (a) Vice
President of the Company and (b) the Company’s Chief Financial Officer (“CFO”)
from and after the date the employment of the Company’s current Chief Financial
Officer is terminated, and (c) as an officer or director of any subsidiary or
affiliate of the Company if elected to any such position by the stockholders or
by the board of directors of any such subsidiary or affiliate, as the case may
be.  In such capacities, Executive shall perform such duties and shall have such
responsibilities as are normally associated with such positions and as otherwise
may be assigned to the Executive from time to time by the Chief Executive
Officer or upon the authority of the Board.  Subject to Section 4(e) hereof,
Executive’s functions, duties and responsibilities are subject to reasonable
changes as the Company may in good faith determine from time to time.  Executive
hereby agrees to accept such employment and to serve the Company and its
subsidiaries and affiliates to the best of Executive’s ability in such
capacities, devoting substantially all of Executive’s business time to such
employment; provided, however, that Executive shall be entitled to devote
reasonable time to (i) manage his personal investments and otherwise attend to
personal affairs, including family financial and legal affairs, (ii)  teach,
lecture or perform other public-service activities, and (iii) serve on the
boards of directors of up to three  public corporations or other entities with
the approval of the Board, each in a manner that does not materially conflict or
unreasonably interfere with his responsibilities hereunder.

 

3.       Compensation.

 

(a)           Base Salary.  During the Term, Executive will receive a base
salary of four hundred thousand U.S. Dollars (US$400,000) per annum (pro-rated
for 2009), payable in accordance with the Company’s regular payroll practices
and subject to such deductions or amounts to be withheld as

 

1

--------------------------------------------------------------------------------


 

required by applicable law and regulations or as may be agreed to by Executive. 
In the event that the Company, in its sole discretion, from time to time
determines to increase Executive’s base salary, such increased amount shall,
from and after the effective date of such increase, constitute the “base salary”
of Executive for purposes of this Agreement.

 

(b)           Incentive Compensation.  Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the applicable incentive compensation plan of the Company as in effect from
time to time (“Incentive Compensation”).  Under such plan, Executive shall have
the opportunity annually (beginning with respect to the 2009 performance period)
to earn up to 67% of Executive’s base salary as Incentive Compensation at
“target opportunity” (“Target Bonus”) and up to 133% of Executive’s base salary
as Incentive Compensation at “maximum opportunity” (“Maximum Bonus”) on the
terms and subject to the conditions of such plan; provided, however, that
Executive will receive minimum Incentive Compensation in the amount of at least
two hundred sixty-eight thousand U.S. Dollars (US$268,000) for 2009, when
bonuses for 2009 are awarded in the first quarter of 2010 (any such Incentive
Compensation to be subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive).

 

(c)           Eligibility for Annual Equity Awards.  Executive shall be eligible
to receive an annual grant of stock options, restricted stock units or other
equity awards in the sole discretion of the Compensation Committee and in
accordance with the applicable plans and programs for similarly situated
Executives of the Company and subject to the Company’s right to at any time
amend or terminate any such plan or program, so long as any such change does not
adversely affect any accrued or vested interest of Executive under any such plan
or program; provided, however, that Executive shall receive one or more equity
award(s) in 2010 with an aggregate value (determined in accordance with the
valuation procedures then employed by the Company for equity awards generally)
of not less than 95% of Executive’s base salary (to be allocated in the sole
discretion of the Compensation Committee between restricted stock units
(including performance-conditioned restricted stock units) and stock options).

 

(d)           Expense Reimbursement.  Subject to Section 3(g) hereof, the
Company shall reimburse Executive for all reasonable and necessary travel,
business entertainment and other business expenses incurred by Executive in
connection with the performance of Executive’s duties under this Agreement, on a
timely basis upon timely submission by Executive of vouchers therefor in
accordance with the Company’s standard procedures.

 

(e)           Health and Welfare Benefits.  Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated Executives in accordance with the
terms of such plans and programs and subject to the Company’s right to at any
time amend or terminate any such plan or program.  Executive shall be entitled
to four (4) weeks of paid vacation per annum, holidays consistent with the
Company’s policies, and any other time off in accordance with the Company’s
policies in effect from time to time.

 

(f)            Sign-on incentive

 

(i)            Sign-on. The Company shall pay Executive a one-time sum of three
hundred eighty-five thousand U.S. dollars (US$385,000) within thirty (30) days
of the Effective Date (subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive);
provided, however, that Executive will promptly refund such money to the Company
if Executive terminates

 

2

--------------------------------------------------------------------------------


 

Executive’s employment with the Company for other than “Good Reason” (as defined
below) or the Company terminates Executive’s employment with the Company for
“Cause” (as defined below), in each case, prior to March 1, 2010.

 

(ii)           Special Equity Award.  The Company shall grant to Executive forty
thousand (40,000) restricted stock units and thirty thousand (30,000) stock
options priced as of the Effective Date under the Scientific Games Corporation
2003 Incentive Compensation Plan, as amended and restated (the “Plan”), pursuant
to an equity award agreement (in the form attached hereto) to be entered into by
and between the Company and Executive (the “Equity Award Agreement”).  The
Equity Award Agreement shall provide that the equity award shall vest with
respect to twenty percent (20%) of the shares of common stock subject to such
award on each of the first five anniversaries of the date of grant, subject to
any applicable provisions relating to accelerated vesting and forfeiture as
described in this Agreement, the Equity Award Agreement or the Plan.

 

(g)           Taxes and Internal Revenue Code 409A.  Payment of all compensation
and benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement shall be subject to all legally required and customary withholdings. 
The Company makes no representations regarding the tax implications of the
compensation and benefits to be paid to Executive under this Agreement,
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and applicable administrative guidance and
regulations (“Section 409A”).  Section 409A governs plans and arrangements that
provide “nonqualified deferred compensation” (as defined under the Code) which
may include, among others, nonqualified retirement plans, bonus plans, stock
option plans, employment agreements and severance agreements.  The Company
reserves the right to provide compensation and benefits under any plan or
arrangement in amounts, at times and in a manner that minimizes taxes, interest
or penalties as a result of Section 409A.  In addition, in the event any
benefits or amounts paid hereunder are deemed to be subject to Section 409A,
including payments under Section 4 of this Agreement, Executive consents to the
Company adopting such conforming amendments as the Company deems necessary, in
its reasonable discretion, to comply with Section 409A (including, but not
limited to, delaying payment until six months following termination of
employment).  Notwithstanding anything herein to the contrary, if (i) at the
time of Executive’s “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)) with the Company other than as a result of Executive’s
death, (ii) Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code), (iii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iv) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder to the extent necessary (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s separation from service with the Company (or the
earliest date as is permitted under Section 409A).  Any remaining payments or
benefits shall be made as otherwise scheduled hereunder.  Furthermore, to the
extent any payments of money or other benefits due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A, or otherwise such
payments or other benefits shall be restructured, to the extent possible, in a
manner determined by the Company that does not cause such an accelerated or
additional tax.  To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute deferred compensation under
Section 409A, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). 
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.

 

3

--------------------------------------------------------------------------------


 

4.             Termination of Employment.  Executive’s employment may be
terminated at any time prior to the end of the Term under the terms described in
this Section 4.

 

(a)           Termination by Executive for Other than Good Reason.  Executive
may terminate Executive’s employment hereunder for any reason or no reason upon
60 days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a).  In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (collectively, the “Standard
Termination Payments”):

 

(i)         any accrued but unpaid base salary for services rendered by
Executive to the date of such termination, payable in accordance with the
Company’s regular payroll practices and subject to such deductions or amounts to
be withheld as required by applicable law and regulations or as may be agreed to
by Executive;

 

(ii)        all vested non-forfeitable amounts owing or accrued at the date of
such termination under benefit plans, programs and arrangements set forth or
referred to in Section 3 hereof in which Executive theretofore participated will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder);

 

(iii)       except as provided in Section 5.6 hereof, all stock options,
restricted stock units and other equity awards will be governed by the terms of
the plans and programs under which such options, restricted stock units or other
awards were granted; and

 

(iv)       reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with
Section 3(d) hereof.

 

(b)           Termination By Reason of Death.  If Executive dies during the
Term, the last beneficiary designated by Executive by written notice to the
Company (or, in the absence of such designation, Executive’s estate) shall be
entitled to the following compensation and benefits:

 

(i)            the Standard Termination Payments; and

 

(ii)           a lump sum payment equal to Executive’s annual base salary,
payable within 30 days of death.

 

(c)           Termination By Reason of Total Disability.  The Company may
terminate Executive’s employment in the event of Executive’s “Total
Disability.”  For purposes of this Agreement, “Total Disability” shall mean
Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, the Company shall pay
the following amounts, and make the following other benefits available, to
Executive:

 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to the sum of (A) Executive’s annual base salary
and (B) Executive’s “Severance Bonus Amount” (as defined below), payable over a
period of twelve (12) months after such termination in accordance with
Section 4(g) of this Agreement; provided such

 

4

--------------------------------------------------------------------------------


 

amount shall be reduced by any disability payments provided to Executive as a
result of any disability plan sponsored or maintained by the Company or its
affiliates providing benefits to Executive.  For purposes of this Agreement,
“Severance Bonus Amount” shall mean  an amount equal to the highest annual
Incentive Compensation paid to Executive in respect of the two (2) most recent
fiscal years of the Company but not more than the Executive’s Target Bonus for
the-then current fiscal year, provided, however, that if termination occurs
prior to March 10, 2010, the Severance Bonus Amount shall not be less than
$400,000;

 

(iii)          no later than March 15 following the end of the year in which
such termination occurs, in lieu of any Incentive Compensation for the year in
which such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and

 

(iv)          if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months.

 

(d)           Termination by the Company for Cause.  The Company may terminate
the employment of Executive at any time for “Cause.”  For purposes of this
Agreement, “Cause” shall mean: (i) gross neglect by Executive of Executive’s
duties hereunder; (ii) Executive’s conviction (including conviction on a nolo
contendere plea) of a felony or any non-felony crime or offense involving the
property of the Company or any of its subsidiaries or affiliates or evidencing
moral turpitude; (iii) willful misconduct by Executive in connection with the
performance of Executive’s duties hereunder; (iv) intentional breach by
Executive of any material provision of this Agreement; (v) material violation by
Executive of a material provision of the Company’s Code of Conduct; or (vi) any
other willful or grossly negligent conduct of Executive which would make the
continued employment of Executive by the Company materially prejudicial to the
best interests of the Company.  In the event Executive’s employment is
terminated for “Cause,” Executive shall not be entitled to receive any
compensation or benefits under this Agreement except for the Standard
Termination Payments.  For purposes of this Agreement, an act or failure to act
on Executive’s part shall be considered “willful” if it was done or omitted to
be done by him knowingly, purposefully and not in good faith and shall not
include, without limitation, any act or failure to act resulting from any
disagreement or difference of views between Executive and one or more directors
or officers of the Company or any of its affiliates with respect to any
matter(s) relating to the business, affairs or operations of the Company and/or
any of its affiliates (including, without limitation, with respect to any
management, business or operational matter, strategy, plan, proposal, initiative
or decision, any issue regarding the hiring, firing, appointment or removal of
any officer, Executive, agent, consultant, advisor or contractor, any proposed
transaction, venture, affiliation or alliance, or any change in business,
structure, organization, management or operations).

 

(e)           Termination by the Company without Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment at any time without
Cause, for any reason or no reason, and Executive may terminate Executive’s
employment for “Good Reason.”  For purposes of this Agreement “Good Reason”
shall mean that, without Executive’s prior written consent, any of the following
shall have occurred:  (i) a material change, adverse to Executive, in
Executive’s positions, titles, offices, or duties as provided in Section 2
hereof, except, in such case, in connection with the termination

 

5

--------------------------------------------------------------------------------


 

of Executive’s employment for Cause, Total Disability or death; (ii) an
assignment of any significant duties to Executive which are materially
inconsistent with Executive’s positions or offices held under Section 2 hereof;
(iii) a material decrease in base salary or material decrease in Executive’s
incentive compensation opportunities provided under this Agreement; iv) change
the location of Executive’s office or of the Company’s principal executive
offices from the existing location in New York, NY to a place not within forty
(40) miles of the existing location in New York, NY, or change the location of
Executive’s office to a location other than the location of the Company’s
principal executive office; v) failure to appoint Executive to the position of
CFO on or before January 1, 2010; and (vi) any other material failure by the
Company to perform any material obligation under, or material breach by the
Company of any material provision of, this Agreement; provided, however, that a
termination by Executive for Good Reason under any of clauses (i) — (iv) of this
Section 4(e) shall not be considered effective unless Executive shall have
provided the Company with written notice of the specific reasons for such
termination within thirty (30) days after he has knowledge of the event or
circumstance constituting Good Reason and the Company shall have failed to cure
the event or condition allegedly constituting Good Reason within thirty (30)
days after such notice has been given to the Company.  In the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (and not, for the avoidance of doubt, in the event of
a termination pursuant to Section 4(a), (b), (c) or (d) hereof), the Company
shall pay the following amounts, and make the following other benefits
available, to Executive.

 

(i)            the Standard Termination Payments;

 

(ii)           (A) if such termination by the Company without Cause or by
Executive for Good Reason pursuant to this Section 4(e) occurs during the Term
on or prior to February 29, 2012, an amount equal to (x) two (2) multiplied by
(y) the sum of (1) Executive’s annual base salary and (2) Executive’s Severance
Bonus Amount, such amount payable over a period of twenty-four (24) months after
such termination in accordance with Section 4(g) of this Agreement, or (B) if
such termination by the Company without Cause or by Executive for Good Reason
pursuant to this Section 4(e) occurs during any extended Term on or after
March 1, 2012, an amount equal to the sum of (1) Executive’s annual base salary
and (2) Executive’s Severance Bonus Amount, such amount payable after such
termination over a period of twelve (12) months after such termination in
accordance with Section 4(g) of this Agreement);

 

(iii)          no later than March 15 following the end of the year in which
such termination occurs, in lieu of any Incentive Compensation for the year in
which such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs;

 

(iv)          except to the extent otherwise provided at the time of grant under
the terms of any equity award made to Executive, all stock options, restricted
stock units and other equity-based awards held by Executive at such termination
will become fully vested and non-forfeitable, and, in all other respects, all
such options and other awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which the awards were granted;
and

 

(v)           if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months.

 

6

--------------------------------------------------------------------------------


 

(f)            Termination by the Company without Cause or by Executive for Good
Reason in connection with a Change in Control.  In the event Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason pursuant to Section 4(e) hereof and such termination occurs upon, or
within one (1) year immediately following, a “Change in Control” (as defined
below), Executive shall be entitled (without duplication) to the payments and
benefits described in Section 4(e) hereof, except that, solely in the case of an
amount otherwise payable under Section 4(e)(ii)(B) hereof, such amount shall be
multiplied by two (2) (e.g., if such termination occurs during any extended Term
on or after March 1, 2012, Executive shall receive an amount equal to two
(2) multiplied by the sum of Executive’s base salary and Executive’s Severance
Bonus Amount) and such amount (or the amount contemplated by
Section 4(e)(ii)(A), as the case may be) shall be payable over a period of
twenty-four (24) months after termination in accordance with Section 4(g) of
this Agreement; provided, however, to the extent that such amount under either
clause (A) or clause (B) of Section 4(e)(ii) is exempt from Section 409A and/or
if such Change in Control constitutes a change in ownership, change in effective
control or a change in ownership of a substantial portion of the assets of the
Company under Regulation Section 1.409A-3(i)(5), such amount otherwise payable
under Section 4(e)(ii) hereof shall be paid in a lump sum in accordance with
Section 4(g) of this Agreement.  Notwithstanding the foregoing, payments
pursuant to this Section 4(f) shall be reduced by the amount necessary, if any,
to ensure that the aggregate compensation to be received by the Executive in
connection with such Change in Control does not constitute a “parachute
payment,” as such term is defined in 26 U.S.C. § 280G.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any subsidiary or affiliate and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
or affiliate (including any trustee of such plan acting as trustee) or any
current stockholder of 20% or more of the outstanding common stock, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing at least 40% of the
combined voting power of the Company’s then-outstanding securities; (ii) the
stockholders of the Company approve a merger, consolidation, recapitalization,
or reorganization of the Company, or a reverse stock split of any class of
voting securities of the Company, or the consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction which
would result in at least 60% of the total voting power represented by the voting
securities of the Company or the surviving entity outstanding immediately after
such transaction being beneficially owned by persons who together beneficially
owned at least 80% of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction; provided that, for
purposes of this Section 4(f), such continuity of ownership (and preservation of
relative voting power) shall be deemed to be satisfied if the failure to meet
such 60% threshold is due solely to the acquisition of voting securities by an
employee benefit plan of the Company or such surviving entity or of any
subsidiary of the Company or such surviving entity; (iii) the stockholders of
the Company approve a plan of complete liquidation of the Company, an agreement
for the sale or disposition by the Company of all or substantially all of its
assets (or any transaction having a similar effect), or the Company sells all or
substantially all of the stock of the Company to any person or entity other than
an affiliate of the Company; or (iv) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board, together
with any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i), (ii) or (iii) above) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board.

 

7

--------------------------------------------------------------------------------


 

(g)           Timing of Certain Payments under Section 4.  Payments pursuant to
Sections 4(c)(ii), 4(e)(ii), 4(f), or 4h (solely with respect to the amount
determined by reference to  Section 4(e)(ii) and subject to the proviso in the
first sentence of Section 4(f)) of this Agreement, if any, shall be payable in
equal installments in accordance with the Company’s standard payroll practices
over the applicable period of months contemplated by such Sections following the
date of termination (subject to such deductions or amounts to be withheld as
required by applicable law and regulations); provided, however, that if and to
the extent necessary to prevent any acceleration or additional tax under
Section 409A, such payments shall be made as follows:  (i) no payments shall be
made for a six-month period following the date of Executive’s separation of
service (as defined in Section 409A(a)(2)(B)(i) of the Code) with the Company;
(ii) an amount equal to the aggregate sum that would have been otherwise payable
during the initial six-month period shall be paid in a lump sum six (6) months
following the date of Executive’s separation of service with the Company
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations); and (iii) during the period beginning six (6) months
following Executive’s separation of service with the Company through the
remainder of the twelve-month period, payment of the remaining amount due shall
be payable in equal installments in accordance with the Company’s standard
payroll practices (subject to such deductions or amounts to be withheld as
required by applicable law and regulations).   In addition, notwithstanding any
other provision with respect to the timing of payments under this Agreement, if
and to the extent necessary to comply with Section 409A, amounts payable
following termination of employment in a lump sum, including pursuant to
Sections 4(c)(iii) and 4(e)(iii) of this Agreement, shall instead be paid six
(6) months following the date of Executive’s separation of service (subject to
such deductions or amounts to be withheld as required by applicable law and
regulations).

 

(h)           Benefits upon Expiration of Term of Agreement.  In the event that
the Agreement expires on March 1, 2012 or on any subsequent anniversary thereof
by virtue of the Company providing notice of non-renewal pursuant to Section 1
of the Agreement, the Executive will receive the following:

 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to Executive’s annual base salary and Executive’s
Severance Bonus Amount, such amount payable over a period of twelve (12) months
after such termination in accordance with Section 4(g) of this Agreement; and

 

(iii)          Except to the extent otherwise provided at the time of grant
under the terms of any equity award made to you, all stock options, deferred
stock, restricted stock and other equity-based awards held by you will become
fully vested and non-forfeitable (provided that any such options will cease
being exercisable upon the earlier of three months after the expiration date of
the Agreement (as amended hereby) and the scheduled expiration date of such
options), and, in all other respects, all such options and other awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which the awards were granted.

 

(i)            No Obligation to Mitigate.  Executive shall have no obligation to
mitigate damages pursuant to this Section 4, but shall be obligated to promptly
advise the Company regarding obtaining other employment providing health
insurance benefits with respect to services provided to another employer during
any period of continued payments pursuant to this Section 4. The Company’s
obligation to make continued insurance payments to or on behalf of Executive
shall be reduced by any

 

8

--------------------------------------------------------------------------------


 

insurance coverage obtained by the Executive during the severance period through
employment by another entity (without regard to when such coverage is paid).

 

(j)            Set-Off.  To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due the Executive hereunder (including,
without limitation, any payments pursuant to this Section 4) shall be subject to
set-off with respect to any amounts the Executive otherwise owes the Company or
any subsidiary or affiliate thereof.

 

(k)           No Other Benefits or Compensation.  Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the
Company, or to participate in any other plan, arrangement or benefit provided by
the Company, with respect to any future period after such termination or
resignation.

 

(l)            Release of Employment Claims; Compliance with Section 5. 
Executive agrees, as a condition to receipt of any termination payments and
benefits provided for in this Section 4 (other than the Standard Termination
Payments), that Executive will execute a general release agreement, in a form
reasonably satisfactory to the Company, releasing any and all claims arising out
of Executive’s employment (other than enforcement of this Agreement).  The
Company shall provide Executive with the proposed form of release referred to in
the immediately preceding sentence no later than two (2) days following the date
of termination.  Executive shall have 21 days to consider the release and if he
executes the release, shall have seven (7) days after execution of the release
to revoke the release, and, absent such revocation, the release shall become
binding.  Provided Executive does not revoke the release, payments contingent on
the release (if any) shall be paid no earlier than eight (8) days after
execution thereof in accordance with the applicable provisions herein.  The
Company’s obligation to make any termination payments and benefits provided for
in this Section 4 (other than the Standard Termination Payments) shall
immediately cease if Executive willfully and materially breaches Section 5.1,
5.2 , 5.3, 5.4, or 5.8 hereof.

 

5.             Noncompetition; Non-solicitation; Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

(a)           Executive acknowledges the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders Executive special and unique within the
Company’s industry. In consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
3 and 4 hereof), Executive agrees that during the Term (including any extensions
thereof) and during the Covered Time (as defined in Section 5.1(e) hereof),
Executive, alone or with others, will not, directly or indirectly, engage (as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business. For purposes of this
Section 5, “Competing Business” shall mean any business: (i) involving design
and production of instant lottery tickets and the management of related
marketing and distribution programs; manufacture, sale, operation or management
of on-line lottery systems (Lotto-type games), video gaming, including fixed
odds or server-based betting terminals and video lottery terminals; development
and commercialization of licensed and other proprietary game entertainment for
all lottery product channels; provision of wagering (whether pari-mutuel
(pooled) or otherwise) or venue management services for racetracks and off-track
betting facilities; production of prepaid cellular phone cards; or any other
business in which the Company or its affiliates is then or was within the
previous eighteen (18) months engaged or in which the Company, to Executive’s
knowledge, intends to engage during the Term or the Covered Time; (ii) in which
the Executive was engaged or

 

9

--------------------------------------------------------------------------------


 

involved (whether in an executive or supervisory capacity or otherwise) on
behalf of the Company or with respect to which the Executive has obtained
proprietary or confidential information; and (iii) which was conducted anywhere
in the United States or in any other geographic area in which such business was
conducted or planned to be conducted by the Company.  Nothing in this Section 5
is intended to preclude the unknowing ownership or trading of securities in a
competing business through a mutual fund by Executive or being an investment
banker at a firm that represents competing interests in which he does not
provide information, advice or services.   Moreover, the acquisition of up to 2%
of the outstanding equity, debt securities, or other equity interests or any
person, corporation, partnership, or other business entity for passive
investment purposes shall not, in and of itself, be construed as engaging in a
Competing Business.

 

(b)           In further consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
3 and 4 hereof), Executive agrees that, during the Term (including any
extensions thereof) and during the Covered Time, Executive shall not, directly
or indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.

 

(c)           During the Term (including any extensions thereof) and during the
Covered Time, Executive agrees that upon the earlier of Executive’s
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (A) Executive will provide copies of
Section 5 of this Agreement to the Competitor, and (B) in the case of any
circumstance described in (iii) above occurring during the Covered Time, and in
the case of any circumstance described in (i) or (ii) above occurring during the
Term or during the Covered Time, Executive will promptly provide notice to the
Company of such circumstances. Executive further agrees that the Company may
provide notice to a Competitor of Executive’s obligations under this Agreement.
For purposes of this Agreement, “Competitor” shall mean any person or entity
(other than the Company, its subsidiaries or affiliates) that engages, directly
or indirectly, in the United States in any Competing Business.

 

(d)           Executive understands that the restrictions in this Section 5.1
may limit Executive’s ability to earn a livelihood in a business similar to the
business of the Company but nevertheless agrees and acknowledges that the
consideration provided under this Agreement (including, without limitation,
Sections 3 and 4 hereof) is sufficient to justify such restrictions. In
consideration thereof and in light of Executive’s education, skills and
abilities, Executive agrees that Executive will not assert in any forum that
such restrictions prevent Executive from earning a living or otherwise should be
held void or unenforceable.

 

(e)           For purposes of this Section 5.1, “Covered Time” shall mean the
period beginning on the date of termination of Executive’s employment (the “Date
of Termination”) and ending eighteen (18) months after the Date of Termination.

 


5.2       PROPRIETARY INFORMATION; INVENTIONS.


 

(a)           Executive acknowledges that, during the course of Executive’s
employment with the Company, Executive necessarily will have (and during any
employment by the Company prior to the

 

10

--------------------------------------------------------------------------------


 

Term has had) access to and make use of proprietary information and confidential
records of the Company.  Executive covenants that Executive shall not during the
Term or at any time thereafter, directly or indirectly, use for Executive’s own
purpose or for the benefit of any person or entity other than the Company, nor
otherwise disclose to any person or entity, any such proprietary information,
unless and to the extent such disclosure has been authorized in writing by the
Company or is otherwise required by law.  The term “proprietary information”
means:  (i) the software products, programs, applications, and processes
utilized by the Company; (ii) the name and/or address of any customer or vendor
of the Company or any information concerning the transactions or relations of
any customer or vendor of the Company with the Company; (iii) any information
concerning any product, technology, or procedure employed by the Company but not
generally known to its customers or vendors or competitors, or under development
by or being tested by the Company but not at the time offered generally to
customers or vendors; (iv) any information relating to the Company’s computer
software, computer systems, pricing or marketing methods, sales margins, cost of
goods, cost of material, capital structure, operating results, borrowing
arrangements or business plans; (v) any information identified as confidential
or proprietary in any line of business engaged in by the Company; (vi) any
information that, to Executive’s actual knowledge, the Company ordinarily
maintains as confidential or proprietary; (vii) any business plans, budgets,
advertising or marketing plans; (viii) any information contained in any of the
Company’s written or oral policies and procedures or manuals; (ix) any
information belonging to customers, vendors or any other person or entity which
the Company, to Executive’s actual knowledge, has agreed to hold in confidence;
and (x) all written, graphic, electronic data and other material containing any
of the foregoing. Executive acknowledges that information that is not novel or
copyrighted or patented may nonetheless be proprietary information.  The term
“proprietary information” shall not include information generally known or
available to the public or generally known or available to the industry or
information that becomes available to Executive on an unrestricted,
non-confidential basis from a source other than the Company or its directors,
officers, Executives, or agents (without breach of any obligation of
confidentiality of which Executive has actual knowledge at the time of the
relevant disclosure by Executive).  Notwithstanding the foregoing and
Section 5.3 hereof, Executive may disclose or use proprietary information or
confidential records solely to the extent (A) such disclosure or use may be
required or appropriate in the performance of his duties as a director or
employee of the Company, (B) required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information (provided that in such case Executive shall first
give the Company prompt written notice of any such legal requirement, disclose
no more information than is so required and cooperate fully with all efforts by
the Company to obtain a protective order or similar confidentiality treatment
for such information), (C) such information or records becomes generally known
to the public or trade without his violation of this Agreement, or (D) disclosed
to Executive’s spouse, attorney and/or his personal tax and financial advisors
to the extent reasonably necessary to advance Executive’s tax, financial and
other personal planning (each an “Exempt Person”); provided, however, that any
disclosure or use of any proprietary information or confidential records by an
Exempt Person shall be deemed to be a breach of this Section 5.2 or Section 5.3
by Executive.

 

(b)           Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by the Company
prior to the Term) shall belong to the Company, provided that such Inventions
grew out of the Executive’s work with the Company or any of its subsidiaries or

 

11

--------------------------------------------------------------------------------


 

affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its subsidiaries or affiliates or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. Executive shall further:  (i) promptly disclose such
Inventions to the Company; (ii) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of the Executive’s inventorship. 
If any Invention is described in a patent application or is disclosed to third
parties, directly or indirectly, by the Executive within two (2) years after the
termination of the Executive’s employment with the Company, it is to be presumed
that the Invention was conceived or made during the Term.  Executive agrees that
Executive will not assert any rights to any Invention as having been made or
acquired by Executive prior to the date of this Agreement, except for
Inventions, if any, disclosed in Exhibit A to this Agreement.

 


5.3  CONFIDENTIALITY AND SURRENDER OF RECORDS.  EXECUTIVE SHALL NOT, DURING THE
TERM OR AT ANY TIME THEREAFTER (IRRESPECTIVE OF THE CIRCUMSTANCES UNDER WHICH
EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES), EXCEPT TO THE EXTENT REQUIRED
BY LAW, DIRECTLY OR INDIRECTLY PUBLISH, MAKE KNOWN OR IN ANY FASHION DISCLOSE
ANY CONFIDENTIAL RECORDS TO, OR PERMIT ANY INSPECTION OR COPYING OF CONFIDENTIAL
RECORDS BY, ANY PERSON OR ENTITY OTHER THAN IN THE COURSE OF SUCH PERSON’S OR
ENTITY’S EMPLOYMENT OR RETENTION BY THE COMPANY, NOR SHALL EXECUTIVE RETAIN, AND
WILL DELIVER PROMPTLY TO THE COMPANY, ANY OF THE SAME FOLLOWING TERMINATION OF
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY REASON OR UPON REQUEST BY THE COMPANY. 
FOR PURPOSES HEREOF, “CONFIDENTIAL RECORDS” MEANS THOSE PORTIONS OF
CORRESPONDENCE, MEMORANDA, FILES, MANUALS, BOOKS, LISTS, FINANCIAL, OPERATING OR
MARKETING RECORDS, MAGNETIC TAPE, OR ELECTRONIC OR OTHER MEDIA OR EQUIPMENT OF
ANY KIND IN EXECUTIVE’S POSSESSION OR UNDER EXECUTIVE’S CONTROL OR ACCESSIBLE TO
EXECUTIVE WHICH CONTAIN ANY PROPRIETARY INFORMATION.  ALL CONFIDENTIAL RECORDS
SHALL BE AND REMAIN THE SOLE PROPERTY OF THE COMPANY DURING THE TERM AND
THEREAFTER.


 


5.4  NON-DISPARAGEMENT.  EXECUTIVE SHALL NOT, DURING THE TERM AND THEREAFTER,
DISPARAGE IN ANY MATERIAL RESPECT THE COMPANY, ANY AFFILIATE OF THE COMPANY, ANY
OF THEIR RESPECTIVE BUSINESSES, ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS OR
EMPLOYEES, OR THE REPUTATION OF ANY OF THE FOREGOING PERSONS OR ENTITIES. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL PRECLUDE
EXECUTIVE FROM MAKING TRUTHFUL STATEMENTS THAT ARE REQUIRED BY APPLICABLE LAW,
REGULATION OR LEGAL PROCESS.


 


5.5  NO OTHER OBLIGATIONS.  EXECUTIVE REPRESENTS THAT EXECUTIVE IS NOT PRECLUDED
OR LIMITED IN EXECUTIVE’S ABILITY TO UNDERTAKE OR PERFORM THE DUTIES DESCRIBED
HEREIN BY ANY CONTRACT, AGREEMENT OR RESTRICTIVE COVENANT.  EXECUTIVE COVENANTS
THAT EXECUTIVE SHALL NOT EMPLOY THE TRADE SECRETS OR PROPRIETARY INFORMATION OF
ANY OTHER PERSON IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT BY THE COMPANY
WITHOUT SUCH PERSON’S AUTHORIZATION.


 


5.6  FORFEITURE OF OUTSTANDING OPTIONS.  THE PROVISIONS OF SECTION 4 HEREOF
NOTWITHSTANDING, IF EXECUTIVE WILLFULLY AND MATERIALLY FAILS TO COMPLY WITH
SECTION 5.1, 5.2, 5.3, 5.4, OR 5.8 HEREOF, ALL OPTIONS TO PURCHASE COMMON STOCK,
RESTRICTED STOCK UNITS AND OTHER EQUITY-BASED AWARDS GRANTED BY THE COMPANY
(WHETHER PRIOR TO, CONTEMPORANEOUS WITH, OR SUBSEQUENT TO THE EFFECTIVE DATE)
AND HELD BY EXECUTIVE OR A TRANSFEREE OF EXECUTIVE SHALL BE IMMEDIATELY
FORFEITED AND CANCELLED.


 


5.7  ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY VIRTUE OF
EXECUTIVE’S POSITION, SERVICES AND ACCESS TO AND USE OF CONFIDENTIAL RECORDS AND
PROPRIETARY INFORMATION, ANY VIOLATION BY EXECUTIVE OF ANY OF THE UNDERTAKINGS
CONTAINED IN THIS SECTION 5 WOULD CAUSE THE COMPANY IMMEDIATE, SUBSTANTIAL AND
IRREPARABLE INJURY FOR WHICH IT HAS NO ADEQUATE REMEDY AT LAW.  ACCORDINGLY,
EXECUTIVE AGREES AND CONSENTS TO THE ENTRY OF AN INJUNCTION OR OTHER EQUITABLE
RELIEF BY A COURT OF COMPETENT JURISDICTION RESTRAINING ANY VIOLATION OR
THREATENED VIOLATION OF ANY UNDERTAKING CONTAINED IN THIS SECTION 5.  EXECUTIVE
WAIVES POSTING OF ANY BOND OTHERWISE NECESSARY TO SECURE SUCH INJUNCTION OR
OTHER EQUITABLE RELIEF.  RIGHTS AND REMEDIES PROVIDED FOR IN THIS SECTION 5 ARE
CUMULATIVE AND SHALL BE IN ADDITION TO RIGHTS AND REMEDIES OTHERWISE AVAILABLE
TO THE PARTIES HEREUNDER OR UNDER ANY OTHER AGREEMENT OR APPLICABLE LAW.

 

12

--------------------------------------------------------------------------------


 


5.8 COOPERATION WITH REGARD TO LITIGATION.  EXECUTIVE AGREES TO COOPERATE
REASONABLY WITH THE COMPANY, DURING THE TERM AND THEREAFTER (INCLUDING FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON), BY BEING AVAILABLE TO
TESTIFY ON BEHALF OF THE COMPANY IN ANY ACTION, SUIT, OR PROCEEDING, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE.  IN ADDITION, EXCEPT TO THE
EXTENT THAT EXECUTIVE HAS OR INTENDS TO ASSERT IN GOOD FAITH AN INTEREST OR
POSITION ADVERSE TO OR INCONSISTENT WITH THE INTEREST OR POSITION OF THE
COMPANY, EXECUTIVE AGREES TO COOPERATE REASONABLY WITH THE COMPANY, DURING THE
TERM AND THEREAFTER (INCLUDING FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT
FOR ANY REASON), TO ASSIST THE COMPANY IN ANY SUCH ACTION, SUIT, OR PROCEEDING
BY PROVIDING INFORMATION AND MEETING AND CONSULTING WITH THE BOARD OR ITS
REPRESENTATIVES OR COUNSEL, OR REPRESENTATIVES OR COUNSEL TO THE COMPANY, IN
EACH CASE, AS REASONABLY REQUESTED BY THE COMPANY.  THE COMPANY AGREES TO PAY
(OR REIMBURSE, IF ALREADY PAID BY EXECUTIVE) ALL REASONABLE EXPENSES ACTUALLY
INCURRED IN CONNECTION WITH EXECUTIVE’S COOPERATION AND ASSISTANCE INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL, IF ANY, CHOSEN
BY EXECUTIVE IF EXECUTIVE REASONABLY DETERMINES IN GOOD FAITH, ON THE ADVICE OF
COUNSEL, THAT THE COMPANY’S COUNSEL MAY NOT ETHICALLY REPRESENT EXECUTIVE IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING DUE TO ACTUAL OR POTENTIAL
CONFLICTS OF INTERESTS.


 


5.9 SURVIVAL.  THE PROVISIONS OF THIS SECTION 5 SHALL SURVIVE THE TERMINATION OF
THE TERM AND ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


5.10 COMPANY.  FOR PURPOSES OF THIS SECTION 5, REFERENCES TO THE “COMPANY” SHALL
INCLUDE THE COMPANY AND EACH SUBSIDIARY AND/OR AFFILIATE OF THE COMPANY.


 

6.                                       Code of Conduct.  Executive
acknowledges that he has read the Company’s Code of Conduct and agrees to abide
by such Code, as amended or supplemented from time to time, and other policies
applicable to employees and executives of the Company.

 

7.                                       Indemnification.  The Company shall
indemnify Executive to the full extent permitted under the Company’s Certificate
of Incorporation or By-Laws and pursuant to any other agreements or policies in
effect from time to time in connection with any action, suit or proceeding to
which the Executive may be made a party by reason of the Executive being an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company.

 

8.                                       Assignability; Binding Effect.  Neither
this Agreement nor the rights or obligations hereunder of the parties hereto
shall be transferable or assignable by Executive, except in accordance with the
laws of descent and distribution and as specified below.  The Company may assign
this Agreement and the Company’s rights and obligations hereunder, and shall
assign this Agreement and such rights and obligations, to any Successor (as
hereinafter defined) which, by operation of law or otherwise, continues to carry
on substantially the business of the Company (or a business unit of the Company
for which Executive provided services) prior to the event of succession, and the
Company shall, as a condition of the succession, require such Successor to agree
in writing to assume the Company’s obligations and be bound by this Agreement. 
For purposes of this Agreement, “Successor” shall mean any person that succeeds
to, or has the practical ability to control, the Company’s business directly or
indirectly, by merger or consolidation, by purchase or ownership of voting
securities of the Company or all or substantially all of its assets or those
relating to a particular business unit of the Company to which Executive
provides services, or otherwise.  The Company may also assign this Agreement and
the Company’s rights and obligations hereunder to any affiliate of the Company,
provided that upon any such assignment the Company shall remain liable for the
obligations to Executive hereunder.  This Agreement shall be binding upon and
inure to the benefit of Executive, Executive’s heirs, executors, administrators,
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

13

--------------------------------------------------------------------------------


 

9.                                       Complete Understanding; Amendment;
Waiver.  This Agreement constitutes the complete understanding between the
parties hereto with respect to the employment of Executive and supersedes all
other prior agreements and understandings, both written and oral, between the
parties hereto with respect to the subject matter hereof, and no statement,
representation, warranty or covenant has been made by either party hereto with
respect thereto except as expressly set forth herein.  Except as contemplated by
Section 3(g) hereof, this Agreement shall not be modified, amended or terminated
except by a written instrument signed by each of the parties hereto.  Any waiver
of any term or provision hereof, or of the application of any such term or
provision to any circumstances, shall be in writing signed by the party hereto
charged with giving such waiver.  Waiver by either party hereto of any breach
hereunder by the other party hereto shall not operate as a waiver of any other
breach, whether similar to or different from the breach waived.  No delay by
either party hereto in the exercise of any rights or remedies shall operate as a
waiver thereof, and no single or partial exercise by either party hereto of any
such right or remedy shall preclude other or further exercise thereof.

 

10.                                 Severability.  If any provision of this
Agreement or the application of any such provision to any person or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law.  If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties hereto agree that the
court making such determination shall reduce the scope, duration and/or area of
such provision (and shall substitute appropriate provisions for any such invalid
or unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. 
The parties hereto recognize that if, in any judicial proceeding, a court shall
refuse to enforce any of the separate covenants contained in this Agreement,
then that invalid or unenforceable covenant contained in this Agreement shall be
deemed eliminated from these provisions to the extent necessary to permit the
remaining separate covenants to be enforced.  In the event that any court
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable.

 

11.                                 Survivability.  The provisions of this
Agreement which by their terms call for performance subsequent to termination of
Executive’s employment hereunder, or of this Agreement, shall so survive such
termination, whether or not such provisions expressly state that they shall so
survive.

 

12.                                 Governing Law; Arbitration.

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be wholly performed within that State,
without regard to its conflict of laws provisions.

 

(b)                                 Arbitration.

 

(i)                                     The Executive and the Company agree
that, except for claims for Workers’ Compensation, Unemployment Compensation,
and any other claim that is non-arbitrable under applicable law, final and
binding arbitration shall be the exclusive forum for any dispute or controversy
between them, including, without limitation, disputes arising under or in
connection with this Agreement, Executive’s employment, and/or termination of
employment, with the Company; provided, however, that the Company shall be
entitled to commence an action

 

14

--------------------------------------------------------------------------------


 

in any court of competent jurisdiction for injunctive relief in connection with
any alleged actual or threatened violation of any provision of Section 5
hereof.  Judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  For purposes of entering such judgment or seeking injunctive
relief with regard to Section 5 hereof, the Company and Executive hereby consent
to the jurisdiction of any or all of the following courts: (i) the United States
District Court for the Southern District of New York; (ii) the Supreme Court of
the State of New York, New York County; or (iii) any other court having
jurisdiction; provided that damages for any alleged violation of Section 5
hereof, as well as any claim, counterclaim or cross-claim brought by the
Executive or any third-party in response to, or in connection with any court
action commenced by the Company seeking said injunctive relief shall remain
exclusively subject to final and binding arbitration as provided for herein. 
The Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which either may now or hereafter have to such
jurisdiction, venue and any defense of inconvenient forum.   Thus, except for
the claims carved out above, this Agreement includes all common-law and
statutory claims (whether arising under federal state or local law), including,
but not limited to, any claim for breach of contract, fraud, fraud in the
inducement, unpaid wages, wrongful termination, and gender, age, national
origin, sexual orientation, marital status, disability, or any other  protected
status.

 

(ii)                                  Any arbitration under this Agreement shall
be filed exclusively with the American Arbitration Association in New York, New
York before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise.  The Executive understands that he is giving up
no substantive rights, and this Agreement simply governs forum.  The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs.  The Executive shall not be required to pay any fee or
cost that he would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.

 

(c)                                  WAIVER OF JURY TRIAL.  BY SIGNING THIS
AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL
AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT
FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS ARBITRATION PROVISION.

 

13.                                 Titles and Captions.  All paragraph titles
or captions in this Agreement are for convenience only and in no way define,
limit, extend or describe the scope or intent of any provision hereof.

 

14.                                 Joint Drafting.  In recognition of the fact
that the parties hereto had an equal opportunity to negotiate the language of,
and draft, this Agreement, the parties acknowledge and agree that there is no
single drafter of this Agreement and, therefore, the general rule that
ambiguities are to be construed against the drafter is, and shall be,
inapplicable.  If any language in this Agreement is found or claimed to be
ambiguous, each party hereto shall have the same opportunity to present evidence
as to the actual intent of the parties hereto with respect to any such ambiguous
language without any inference or presumption being drawn against any party
hereto.

 

15

--------------------------------------------------------------------------------


 

15.                                 Notices.  All notices and other
communications to be given or to otherwise be made to any party to this
Agreement shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by certified mail or by a recognized national
courier service, postage or charges prepaid, (a) to Scientific Games
Corporation, Attn General Counsel, at 750 Lexington Avenue, 25th Floor, New
York, NY 10022, (b) to the Executive, at the last address shown in the Company’s
records, or (c) to such other replacement address as may be designated in
writing by the addressee to the addressor.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on March 2, 2009, to be deemed effective as of Effective Date above written.

 

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Ira H. Raphaelson

 

 

Name:

Ira H. Raphaelson

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Jeff Lipkin

 

 

Name:

Jeff Lipkin

 

17

--------------------------------------------------------------------------------